 Case 19-34231-KLP             Doc 36 Filed 10/10/20 Entered 10/11/20 00:40:50                      Desc Imaged
                                    Certificate of Notice Page 1 of 2
                                       United States Bankruptcy Court
                                             Eastern District of Virginia
                                                 Richmond Division
TO:                                                   In re: Lindsey Noel Burns
Suad Bektic
                                                      Case Number 19−34231−KLP
                                                      Chapter 13

YOU ARE ADVISED AS FOLLOWS CONCERNING PAPERS FILED BY YOU WHICH CONTAIN
DEFICIENCIES:
30 − Amended/Modified Chapter 13 Plan and Related Motions (Re: related document(s)13 Chapter 13 Plan and
Related Motions filed by Lindsey Noel Burns) filed by Suad Bektic of New Day Legal, PLLC on behalf of Lindsey
Noel Burns. Confirmation Hearing to be held on 11/18/2020 at 09:10 AM at Judge Phillips' Courtroom, 701 E. Broad
St., Rm. 5100, Richmond, Virginia. Objections to Plan due by 11/12/2020. (Bektic, Suad)

VOLUNTARY PETITION/AMENDMENT OR CONVERSION OF PETITION, LISTS OR SCHEDULES
[FRBP 1007; IR 1007; LBR 1009−1]:
        Caption of Petition not in compliance with FRBP 1005. Social Security number or employer's tax
        identification number of debtor(s) incomplete or omitted. (NOTE: Only the last four digits of the SSN should
        appear on any document filed. The full SSN should only be entered electronically into ECF when the case is
        filed or submitted to the Court on Official Form 121.)
        Corporate petition not accompanied by Corporate Ownership Statement [FRBP 1007(a)(1)]*
        Not accompanied by a properly completed Amendment Cover Sheet*.
        Not in substantial compliance with the correct version of the Amendment Cover Sheet*.
        Not accompanied by notice to the United States Trustee, any trustee appointed, and to any and all entities
        affected by the amendment*.
        CONVENTIONAL (PAPER) FILINGS: Creditors added by amendment or conversion (Schedule of Unpaid
        Debts): not accompanied by a list of additional creditors and signed cover sheet in the format specified by
        Clerk's Office [See LBR 1009−1(B)(1) or LBR 1017−1(A)(1)].
        ELECTRONIC (ECF) FILINGS: Additional creditor(s) not added via Creditor Maintenance upon filing of
        Schedule of Unpaid Debts/Amended Schedules

CHAPTER 13 PLAN AND RELATED MOTIONS [LBR 3015−2]:
   Not accompanied by a properly completed proof of service.
   Not accompanied by a budget (copy of Schedules I and J attached to plan acceptable).
 x Modified Plan: Date, time and/or location of Modified Plan Confirmation Hearing omitted or incorrect. The
   debtor must obtain a new confirmation hearing date from the clerk PRIOR to filing a modified plan. The new
   confirmation hearing date must allow at least 35 days' notice and shall not be earlier than the date originally set
   for confirmation of the original plan [LBR 3015−2(F)(1)(C)]. To correct this error, the debtor must file a
   Notice of Scheduled Confirmation Hearing with the court and send a copy to all creditors and the trustee.
   The "notice" must indicate that if no objections are timely filed, a confirmation hearing will not be held.
   Special Notice to Secured Creditor − Date objection due; Date and time of confirmation hearing and/or Place
   of confirmation hearing omitted or incorrect.


*A copy of the above−referenced form may be obtained from the Court's web site at www.vaeb.uscourts.gov
Date: October 8, 2020                             CLERK, UNITED STATES BANKRUPTCY COURT

                                                      By /s/ Linda Smith, Deputy Clerk
[igvolpplvOct18.jsp]                                  Direct Dial Telephone No. 804−916−2412
       Case 19-34231-KLP                     Doc 36 Filed 10/10/20 Entered 10/11/20 00:40:50                                              Desc Imaged
                                                  Certificate of Notice Page 2 of 2
                                                               United States Bankruptcy Court
                                                                Eastern District of Virginia
In re:                                                                                                                  Case No. 19-34231-KLP
Lindsey Noel Burns                                                                                                      Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                   User: smithla                                                               Page 1 of 1
Date Rcvd: Oct 08, 2020                                                Form ID: ivolpl17                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 10, 2020:
Recip ID                    Recipient Name and Address
db                        + Lindsey Noel Burns, 3006 Water Creek Court Apt. 1 A, Midlothian, VA 23112-6640

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 10, 2020                                            Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 8, 2020 at the address(es) listed
below:
Name                                Email Address
John P. Fitzgerald, III
                                    USTPRegion04.RH.ECF@usdoj.gov

Scott Wilder Carpenter
                                    on behalf of Debtor Lindsey Noel Burns scott@newdaylegal.com
                                    carpentersr49876@notify.bestcase.com;rhonda@newdaylegal.com;andy@newdaylegal.com;christy@newdaylegal.com;robin@ne
                                    wdaylegal.com;sydney@newdaylegal.com

Suad Bektic
                                    on behalf of Debtor Lindsey Noel Burns sbektic@newdaylegal.com
                                    bekticsr49876@notify.bestcase.com;rhonda@newdaylegal.com;robin@newdaylegal.com;christy@newdaylegal.com;sydney@ne
                                    wdaylegal.com;andy@newdaylegal.com

Suzanne E. Wade
                                    ecfsummary@ch13ricva.com trustee@ch13ricva.com;fred@cmc13.net


TOTAL: 4
